FILED
                            NOT FOR PUBLICATION                             SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ASOPURU OKEMGBO,                                 No.   14-35206

               Plaintiff-Appellant,              D.C. No. 2:12-cv-05119-TOR

 v.
                                                 MEMORANDUM*
WASHINGTON STATE DEPARTMENT
OF ECOLOGY,

               Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, Chief Judge, Presiding

                          Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Asopuru Okemgbo appeals pro se from the district court’s summary

judgment in his employment action alleging Title VII and First Amendment

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2003), and we

affirm.

      The district court properly granted summary judgment on Okemgbo’s Title

VII discrimination claim because Okemgbo failed to raise a genuine dispute of

material fact as to whether defendant’s proffered legitimate, nondiscriminatory

reason for terminating his employment was pretextual. See id. at 640-42 & 640 n.5

(setting forth the burden shifting framework for Title VII employment

discrimination claims).

      The district court properly granted summary judgment on Okemgbo’s First

Amendment claim because Okemgbo failed to establish a genuine dispute of

material fact as to whether defendant violated his constitutional rights. See Nichols

v. Dancer, 657 F.3d 929, 932-33 (9th Cir. 2011) (setting forth test for evaluating

free speech claim in the public employment context); Vernon v. City of Los

Angeles, 27 F.3d 1385, 1392-93 (9th Cir. 1994) (setting forth test for free exercise

claim in the public employment context).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           2                                  14-35206